            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  JEFFERY BOGGS,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED

    CNX MIDSTREAM PARTNERS LP,
    CNX MIDSTREAM GP LLC,
    NICHOLAS J. DEIULIIS, RAYMOND
    T. BETLER, CHAD A. GRIFFITH,
    JOHN E. JACKSON, JOHN A.
    MAHER, DONALD W. RUSH, and
    HAYLEY F. SCOTT,


                      Defendants.



       Plaintiff Jeffery Boggs (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by CNX

Midstream Partners LP (“CNX Midstream” or the “Partnership”) and other related parties and

non-parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, unitholder

communications, and postings on the Partnership’s website concerning the Partnership’s public
            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 2 of 15




statements; and (d) review of other publicly available information concerning CNX Midstream

and the Defendants.

                                SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against CNX Midstream and the

Partnership’s Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§

78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale

of the Partnership to CNX Resources Corporation (“Parent”), and CNX Resources Holdings

LLC (“Merger Sub,” and collectively with Parent, “CNX,”) (the “Proposed Transaction”).

       2.      On July 27, 2020, the Partnership announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) with CNX. Pursuant to the terms of

the Merger Agreement a subsidiary of CNX will acquire all of the outstanding common units of

CNX Midstream at approximately 0.88 shares of CNX common stock (the “Merger

Consideration”).

       3.      On August 28, 2020, in order to convince the Partnership’s unitholders to consent

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections

14(a) and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

CNX Midstream and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act

and Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

CNX Midstream unitholders before special meeting of unitholders or, in the event the Proposed




                                                 2
            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 3 of 15




Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

       6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits unitholders in, and/or maintains operations

within, this District, or is an individual who is either present in this District for jurisdictional

purposes or has sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.       Plaintiff is, and has been at all times relevant hereto, the owner of CNX

Midstream units.

       9.       Defendant CNX Midstream is incorporated under the laws of Delaware and has

its principal executive offices located at 1000 CONSOL Energy Drive, Canonsburg, PA 15317.

The Partnership’s common units trade on the New York Stock Exchange under the symbol

“CNXM.”

       10.      Defendant CNX Midstream GP LLC (“CNX GP”) is the General Partner of the

Partnership.




                                                  3
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 4 of 15




       11.     Defendant Nicholas DeIuliis (“DeIuliis”) is and has been a member of the Board

at all times during the relevant time period. Defendant DeIuliis also serves as the Chief

Executive Officer (“CEO”) of CNX GP and Chairman of the Board, as well as President,

Director, and CEO of CNX.

       12.     Defendant Chad A. Griffith (“Griffith”) is and has been a member of the Board at

all times during the relevant time period. Defendant Griffith also serves as the Chief Operating

Officer and President of CNX GP.

       13.     Defendant Raymond T. Betler (“Betler”) is and has been a member of the Board

at all times during the relevant time period.

       14.     Defendant John E. Jackson (“Jackson”) is and has been a member of the Board at

all times during the relevant time period.

       15.     Defendant John A. Maher (“Maher”) is and has been a member of the Board at all

times during the relevant time period.

       16.     Defendant Donald W. Rush (“Rush”) is and has been a member of the Board at all

times during the relevant time period. Defendant Rush also serves as the Chief Financial Officer

(“CFO”) of CNX GP.

       17.     Defendant Hayley F. Scott (“Scott”) is and has been a member of the Board at all

times during the relevant time period.

       18.     Defendants DeIuliis, Griffith, Betler, Jackson, Maher, Rush, and Scott are

collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant CNX Midstream and CNX GP

are collectively referred to herein as “Defendants.”




                                                 4
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 5 of 15




                              SUBSTANTIVE ALLEGATIONS

                                Background of the Partnership

       20.    CNX Midstream is a growth-oriented master limited partnership (“MLP”) focused

on the ownership, operation, development and acquisition of midstream energy infrastructure in

the Appalachian Basin. CNX Midstream currently provide midstream services to its customers’

production in the Marcellus Shale and Utica Shale in Pennsylvania and West Virginia under

long-term, fixed-fee contracts. CNX Midstream’s assets include natural gas gathering pipelines

and compression and dehydration facilities, as well as condensate gathering, collection,

separation and stabilization facilities. CNX Midstream is managed by CNX GP, a wholly-owned

subsidiary of CNX Gathering. CNX Gathering is a wholly owned subsidiary of CNX.

       21.    CNX Midstream generates substantially all of its revenues under long-term, fixed-

fee gathering agreements with each of CNX and HG Energy II Appalachia, LLC that are

intended to mitigate its direct commodity price exposure and enhance the stability of its cash

flows. The gathering agreements currently include acreage dedications of approximately 363,000

aggregate net acres, comprised of approximately 262,000 Marcellus acres and approximately

101,000 Utica acres.

                   The Partnership Announces the Proposed Transaction

       22.    On July 27, 2020, the Partnership jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       PITTSBURGH, July 27, 2020 /PRNewswire/ -- CNX Resources
       Corporation (NYSE: CNX) ("CNX") and CNX Midstream Partners LP
       (NYSE: CNXM) ("CNX Midstream" or the "Partnership") today announced
       that they have entered into a definitive merger agreement pursuant to which
       CNX will acquire all of the outstanding common units of CNX Midstream
       that it does not already own in exchange for CNX common stock valued at
       approximately $357 million, based on the most recent closing price of CNX
       common stock.



                                                5
  Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 6 of 15




Under the merger agreement, each outstanding common unit of CNX
Midstream that CNX does not already own will be converted into 0.88
shares of CNX common stock, representing a 15% premium to the average
exchange ratio during the 30 trading days ended July 24, 2020.

"We believe that this take-in transaction of CNX Midstream Partners is the
optimal solution for all relevant stakeholders given the near- and long-term
view of the MLP market," commented Nicholas J. DeIuliis, president and
CEO. "We expect the combined entity to be an even stronger company with
a lower cost of capital and increased investable free cash flow."

Don W. Rush, CFO, added, "Following the completion of the transaction,
CNX is expected to be the lowest cost producer in the Appalachian Basin,
with increased operational flexibility and basin leading operational metrics.
Stockholders of CNX and unitholders of CNX Midstream are expected to
benefit from a combination of synergies including improved equity trading
liquidity, enhanced financial flexibility to optimize cash flows, and an
improved credit profile."

Additional Transaction Terms and Details

Pursuant to the terms of the merger agreement, CNX will acquire all of the
approximately 42.1 million outstanding common units of CNX Midstream
that it does not already own at a fixed exchange ratio of 0.88 shares of CNX
common stock for each publicly held common unit of CNX Midstream.
CNX Midstream common units will no longer be publicly traded after the
transaction. In aggregate, CNX will issue approximately 37 million shares
in connection with the proposed transaction, representing approximately 17
percent of the total shares outstanding of the pro forma combined entity.

Following completion of the transaction, all senior notes of CNX
Midstream will remain outstanding and no additional payments will be
made to CNX in connection with the elimination of the incentive
distribution rights transaction from January of this year. The transaction
terms were negotiated, reviewed and approved by the Conflicts Committee
of the CNXM Board and approved by the CNXM Board. The CNX
Midstream Conflicts Committee is composed of the independent members
of the CNXM Board. The Board of Directors of CNX also approved the
merger agreement.

Conditions to Closing

Subject to customary approvals and conditions, the transaction is expected
to close in the fourth quarter of 2020. The transaction is subject to majority
approval by CNX Midstream common unitholders and the effectiveness of a



                                      6
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 7 of 15




       registration statement related to the issuance of the new CNX shares to
       CNX Midstream's unitholders. Pursuant to a support agreement entered into
       in connection with the transaction, CNX has agreed to vote the CNXM
       common units that it owns in favor of the transaction. CNX currently owns
       approximately 53.1% of the outstanding common units.

       Advisors

       Citi is acting as exclusive financial advisor and Latham & Watkins LLP is
       acting as legal advisor to CNX. Intrepid Partners, LLC is acting as
       exclusive financial advisor and Baker Botts L.L.P. is acting as legal advisor
       to the Conflicts Committee of the CNXM Board.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       23.     On August 28, 2020, the Partnership authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Partnership’s unitholders to support

the Proposed Transaction.

       24.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Partnership’s unitholders to ensure that it did not

contain any material misrepresentations or omissions.         However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Partnership’s

unitholders to make informed decisions regarding the Proposed Transaction, in violation of

Sections 14(a) and 20(a) of the Exchange Act.

                Material False and Misleading Statements or Material
   Misrepresentations or Omissions Regarding the Partnership’s Financial Projections

       25.     The Proxy Statement contains projections prepared by the Partnership’s and

CNX’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       26.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such



                                                7
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 8 of 15




projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.    Specifically, with respect to the Partnership’s projections, the Partnership must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; (ii) Distributable Cash Flow; (iii) Levered

Free Cash Flow; and (iv) Levered Free Cash Flow per Fully Diluted Unit Outstanding.

       29.    With respect to CNX’s management’s projections, the following line item

projections for the financial measures that were used to calculate the non-GAAP measures must

be disclosed, including: (i) Adjusted EBITDAX; (ii) Levered Free Cash Flow; (iii) Levered Free

Cash Flow plus proportionate interest in CNXM Levered Free Cash Flow; and (iv) Levered Free

Cash Flow per Fully Diluted Share Outstanding.



1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
           Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 9 of 15




        30.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.     Specifically, the above information would provide unitholders with a better

understanding of the analyses performed by the Partnership’s financial advisor in support of its

opinion.

                       Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding Intrepid’s Financial Opinion

        31.      The Proxy Statement contains the financial analyses and opinion of Intrepid

Partners, LLC (“Intrepid”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

        32.      With respect to Intrepid’s CNXM Comparable Company Trading Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for each of the companies

observed by Intrepid in its analysis.

        33.      With respect to Intrepid’s CNXM Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the individual inputs and assumptions used by Intrepid in

calculating the weighted average cost of capital range of 8.5% to 9.4%; and (ii) the individual

inputs and assumptions used by Intrepid in selecting the range of terminal EBIDTA multiples of

6.0x to 8.0x.

        34.      With respect to Intrepid’s CNXM Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the transactions

selected by Intrepid for its analysis.




                                                  9
            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 10 of 15




          35.   With respect to Intrepid’s CNX Comparable Company Trading Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for each of the companies

observed by Intrepid in its analysis.

          36.   With respect to Intrepid’s CNX Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the individual inputs and assumptions used by Intrepid in

calculating the weighted average cost of capital range of 6.8% to 7.7%; and (ii) the individual

inputs and assumptions used by Intrepid in selecting the range of terminal EBIDTA multiples of

5.0x to 6.5x.

          37.   When a banker’s endorsement of the fairness of a transaction is touted to

unitholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides unitholders with

a basis to project the future financial performance of a Partnership and allows unitholders to

better understand the financial analyses performed by the Partnership’s financial advisor in

support of its fairness opinion.

          38.   Without the above described information, the Partnership’s unitholders are unable

to make an informed decision concerning the Proposed Transactions. Accordingly, in order to

provide unitholders with a complete mix of information, the omitted information described

above should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                  10
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 11 of 15




       40.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       42.     Defendants have issued the Proxy Statement with the intention of soliciting

unitholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Partnership.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information




                                                     11
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 12 of 15




to unitholders although they could have done so without extraordinary effort.

       44.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       45.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       46.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Partnership’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Partnership’s financial projections.

       47.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to make an informed decision on the Proposed

Transaction if such misrepresentations and omissions are not corrected prior to the meeting of

the Partnership’s unitholders.




                                                 12
            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 13 of 15




          48.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of CNX Midstream within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of CNX Midstream, and participation in and/or awareness of the

Partnership’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Partnership,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

          51.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          52.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Partnership, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the



                                                  13
          Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 14 of 15




unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       53.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                 14
            Case 1:20-cv-07167-UA Document 1 Filed 09/02/20 Page 15 of 15




       B.       Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 2, 2020                                       Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
